ON MOTION TO DISMISS APPEAL.
Appellee's claim for benefits under the Unemployment Compensation Law (Ch. 176, Laws of 1936, as amended by Chapter 3 of first extraordinary session of 1936, Chapter 147 of the Laws of 1938 and Chapter 295 of the Laws of 1940), after passing through the several intermediate channels provided by the act, was heard by the board of review [Sec. 6(e)], and there disallowed.
Section 6(h) of the Act provides: "Any decision of the board of review in the absence of an appeal therefrom as herein provided shall become final ten days after the date of notification or mailing thereof, and judicial review thereof shall be permitted only after any party claiming to be aggrieved thereby has exhaused his administrative remedies as provided by this act. The commission shall be deemed to be a party to any judicial action involving any such decision, and may be represented in any such judicial action by any qualified attorney employed by the commission and designated by it for that purpose, or at the commission's request by the attorney general."
Appellee thereupon, pursuant to subsection (i) thereof, sought "judicial review thereof by commencing an action in the circuit court" of Lauderdale county. Such action resulted in a reversal of the order of the board of review, and the claim for benefits was ordered paid. An appeal therefrom was taken to this court under authority of said subsection (i) which includes a provision that: "An appeal may be taken from the decision of the circuit court of the county in which the plaintiff resides to the supreme court of Mississippi, in the same manner, but not inconsistent with the provisions of this act, as is provided in civil cases." Appellee contends that the Commission is without right of appeal to this court, and moves for dismissal of such appeal. Appeal from the board of review *Page 165 
to the circuit court is available also to the Commission under subsection (j), which provides that "The commission shall be authorized to appeal from decisions of the board of review involving questions of interpretation of this act." Wherefore, we hold that under Section 6(i), Ch. 295 of the Laws of 1940, pp. 499, 501, the Unemployment Compensation Commission of Mississippi has the right of appeal to the Supreme Court from any judgment against it by the circuit court. Such view renders it unnecessary to ground such right upon Section 13 of the Code of 1930 providing for appeals to the Supreme Court from any final judgment of a circuit court in a civil case.
But movant urges further that if such appeal is available to the Commission, it is subject to the condition that the benefits allowed by the circuit court should first be paid. Appellee cites the concluding provision of said subsection (i): "A petition for judicial review shall not act as a supersedeas or stay unless the board of review shall so order," and the proviso in subsection (j) "provided, however, that such an appeal by the commission under this subsection shall not have the effect of denying benefits to any claimant who has been awarded benefits by virtue of the decision of the board of review from which the appeal is taken." Assuming that both the quoted provisions apply to appeals to this court, we cannot hold that payment of awarded benefits is prerequisite to such appeal, but that there is provided merely an appeal without supersedeas.
Motion denied.